UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1051



ALVIE R. RUDASH,

                                                          Petitioner,

          versus


CONSOLIDATION COAL COMPANY; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(02-0296-BLA)


Submitted:   May 29, 2003                     Decided:   June 3, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvie R. Rudash, Petitioner Pro Se. Patricia May Nece, Barry H.
Joyner, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
William Steele Mattingly, JACKSON KELLY, P.L.L.C., Morgantown, West
Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Alvie R. Rudash seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000).

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board.         See Rudash

v. DOWCP, No. 02-0296-BLA (BRB Nov. 8, 2002).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    2